Citation Nr: 1120001	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-31 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

This matter arises before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2009, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

Notably, this claim was previously denied by the Board in January 2010, but the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, the Veteran, through his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion) requesting that the Board's decision be vacated and remanded.  In March 2011, the Court granted the motion and remanded the case to the Board for further appellate review.  The case now returns to the Board following the Court Order.  

In a statement dated March 27, 2009, and received by the RO on April 30, 2009, the Veteran's representative submitted a "claim" accompanied by a VA Form 9 dated                March 16, 2009, and requested a Board hearing.  The Form 9 referred to the matter of hypertension.  It does not appear that the RO addressed whether this filing was a timely or untimely substantive appeal to the RO's April 2008 statement of the case on that issue.  It is also not clear whether the matter was treated as a new claim.  The Board refers these questions to the RO for appropriate action, e.g. whether the substantive appeal may be considered as timely filed in light of Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim. 

The Joint Motion stated that the Veteran is entitled to submit additional evidence and argument.  Previously, in February 2010, the Veteran asked for a second video conference hearing to allow his wife the opportunity to testify.  In light of the Court's order and the Joint Motion, the Board will remand for an additional video conference hearing.  Therefore, the Board finds that the Veteran's requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing as permitted under 38 C.F.R. § 20.700.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


